DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-32 are pending.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 3-30 have been renumbered 5-32.  Applicant has two claims numbered as claim 3 as well as two claims numbered as claim 4.  Correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-32 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Korablev et al. (US Patent No. 8,166,071 B1).


a computer-implemented method comprising: based on a character string that specifies commands of a query and is provided to a query box of a first query interface, causing a first set of events that corresponds to results of the query to be displayed in the first query interface; (Korablev illustrates [FIG. 17] a first query with corresponding results of the query displayed.)
and in response to selection of an option associated with the query, causing display of a second query interface comprising a table of a second set of events that corresponds to results of the query loaded into the second query interface, (Korablev illustrates [FIG. 17] a second query with corresponding results of the second query displayed.)
wherein the table comprises: rows and columns of cells that display values of event attributes that are associated with the second set of events, wherein the columns correspond to the event attributes, and the rows correspond to the events, and wherein interactive regions of the table each correspond to at least one of the displayed values and is selectable to add at least one command to the loaded query sequentially after the commands composed using the first query interface (Korablev illustrates [FIG. 17] rows and columns within a table format which corresponds to the query commands.)
As per Claim 2, Korablev teaches:
wherein the character string specifies commands of a pipelined query language composed by typing the commands into the query box (Korablev teaches [column 17, lines 63-67, column 18, lines 1-3] specified commands of a query language.)

wherein the first set of events that corresponds to results of the query is displayed in the first query interface with fields associated with the first set of events, and the event attributes comprise the fields displayed in the first query interface (Korablev [FIG. 17])
As per Claim 4, Korablev teaches:
based on the selection of the option, causing display of one or more form elements, each form element corresponding to at least one of the fields, the form elements allowing the user to select a subset of the fields; wherein the display of the table includes a respective column in the columns of the table for each selected field in the subset of the fields based on the user selecting the subset of the fields, and the event attribute of the respective column is the selected field (Korablev teaches [column 15, lines 20-45] selection of a subset of fields based upon included filters.)
As per Claim 5, Korablev teaches:
based on the selection of the option, causing display of form elements corresponding to fields associated with the first set of events, the form elements allowing user selection of a subset of the fields; and causing at least one column to be added to the columns of the table for each field in the subset of fields based on the user selection (Korablev teaches [column 15, lines 20-45] selection of a subset of fields based upon included filters.)
As per Claim 6, Korablev teaches:
further comprising based on the selection of the option, causing a command to be automatically added to the query to result in the loaded query, the command causing a field associated with the first set of events and displayed in the first query interface to not be one of the event attributes that are associated with the second set of events (Korablev [FIG. 17])
As per Claim 7, Korablev teaches:
wherein the query box is a search bar and the query is a search query (Korablev [FIG. 17])
As per Claim 8, Korablev teaches:
receiving, from the first query interface, a selection of a field from fields displayed with the first set of events; and in response to the selection of the field, causing values of the field to be displayed in association with the events; wherein a column is included in the columns in the second query interface based on the selection of the field in the first query interface (Korablev [FIG. 17])
As per Claim 9, Korablev teaches:
receiving, from the first query interface, a selection of a field from fields displayed with the first set of events; and in response to the selection of the field, causing values of the field to be removed from display in association with the first set of events; wherein the selection causes the columns to exclude a column for the field in the second query interface (Korablev [column 19, lines 42-51])
As per Claim 10, Korablev teaches:
further comprising based on the selection of the option, causing display of a command entry list in the second query interface, at least one command entry in the command entry list representing the query composed in the first query interface (Korablev [FIG. 17])

wherein the option is represented by a button in the first query interface and the selection causes the first query interface to transition to the second query interface (Korablev [FIG. 17])
As per Claim 12, Korablev teaches:
causing an update to the loaded query to include one or more commands based a selection of one or more of the interactive regions; causing the updated query to be saved in association with a query object; receiving a selection of a pipeline entry representing the query object in a selection interface; and in response to the selection of the pipeline entry, loading the updated query into the first query interface using the query object (Korablev [column 2, lines 18-36])
As per Claim 13, Korablev teaches:
causing an update to the loaded query to include one or more commands based a selection of one or more of the interactive regions; causing the updated query to be saved in association with a query object; and loading the updated query into the first query interface using the query object, wherein at least a portion of the updated query is represented in the query box (Korablev teaches [column 5, lines 7-15] utilization of filters to update query commands.)
As per Claim 14, Korablev teaches:
causing an update to the loaded query based a selection of one or more of the interactive regions; causing the updated query to be saved in association with a query object, the updated query comprising saved commands; and loading the updated query into the first query interface using the query object, the updated query being loaded as an input query, wherein the first query interface allows user input to add one or more commands to the saved commands of the updated query, and precludes the user input from modifying the saved commands of the updated query (Korablev teaches [column 5, lines 7-15] utilization of filters to update query commands.)
As per Claim 15, Korablev teaches:
further comprising based on the selection of the option, automatically modifying the query such that the loaded query is executable to prevent a field displayed with the first set of events in the first query interface from being displayed with the second set of events using the columns (Korablev teaches [column 10, lines 17-28] restriction and access rights for executing a query.)
As per Claim 16, Korablev teaches:
wherein the query defines an extraction of the values from the second set of events using a regular expression (Korablev teaches [column 10, lines 17-28] restriction and access rights for executing a query.)
As per Claim 17, Korablev teaches:
wherein execution of the query applies a late-binding schema to the first set of events (Korablev [column 17, lines 63-67, column 18, lines 1-3])
As per Claim 18, Korablev teaches:
wherein the loaded query is represented in a pipelined query language and each of the interactive regions is selectable to add one or more pipelined commands to the loaded query (Korablev [column 17, lines 63-67, column 18, lines 1-3])



Claims 26-32 are the system claims corresponding to method claims 1-7 respectively, therefore are rejected for the same reasons noted previously.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BULLOCK whose telephone number is (571)270-1395.  The examiner can normally be reached on 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/JOSHUA BULLOCK/Primary Examiner, Art Unit 2153                                                                                                                                                                                                        July 8, 2021